Citation Nr: 1519066	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  10-00 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of traumatic injury of the index and little fingers of the right hand, prior to January 31, 2008 ("hand disability").  


REPRESENTATION

Appellant represented by:	Ann Leonard, Esq.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 





INTRODUCTION

The Veteran had active military service from June 1982 to November 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 1990 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The February 1990 decision granted service connection for residuals of traumatic injury to the index and little fingers of the right hand, and assigned a 0 percent evaluation, effective from November 14, 1986, the day following separation from service.  The Veteran initiated an appeal of the assigned evaluation with the filing of a June 1990 notice of disagreement (NOD).  However, the RO took no action on this NOD; instead, a January 31, 2008, filing was accepted as a claim for increased evaluation, and in October 2008 a new rating decision granting a increased 10 percent evaluation, effective from January 31, 2008, was issued.

The Veteran filed an NOD with the effective date of the increase, and an appeal of that issue was perfected.  In July 2011, the Board reviewed the claims file and discovered the unprocessed June 1990 NOD.  The issue of initial evaluation, which covered the period prior to January 31, 2008, was remanded for issuance of a statement of the case (SOC); the intertwined appeal for an earlier effective date for a 10 percent evaluation was also remanded.

An SOC on the initial evaluation for the right hand was issued in July 2011, and the Veteran perfected that appeal in August 2011.  Perfection of this appeal completely subsumed the intertwined appeal for an effective date for a 10 percent evaluation prior to January 31, 2008.  Both matters would consider the same facts and ultimate question.  The issue with regard to the right hand has therefore been re-characterized as above.

The Board notes that during the pendency of this appeal, a new claim for increased evaluation of the right hand disability was filed with the RO, and is currently being developed for adjudication; a VA examination was requested in July 2014.  As this claim and examination concern a period of time not under consideration by the Board herein, the two issues are not intertwined, and there is no prejudice to the Veteran in proceeding.

In August 2014, this appeal was once again before the Board and the claim was remanded for further development.  The Board requested that the RO contact SSA and secure copies of all decisions and supporting documentation related to an award of SSI benefits related to the Veteran.  Such action has been completed and the requested documents are associated with the file and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

For the period prior to January 31, 2008, the Veteran's hand disability was manifested by slight limitation of motion and mild flexion contracture deformity. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for residuals of traumatic injury of the index and little fingers of the right hand, prior to August 26, 2002 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5223 (2002).

2.  The criteria for an initial compensable disability rating for residuals of traumatic injury of the index and little fingers of the right hand, from August 27, 2002 to January 30, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5223 (2002-2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a compensable rating for his right hand disability.  He asserts his disability is more severe than what is represented by a noncompensable rating.  Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for increase. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Pain, in and of itself, that does not result in additional functional loss, however, does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).  

The Veteran's right hand disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5223.  During the pendency of this appeal, VA revised the criteria for diagnosing and evaluating the hand, effective August 26, 2002.  See 67 Fed. Reg. 48784 (July 26, 2002).  When a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003). 

Prior to August 26, 2002, Diagnostic Code 5223 provided that an evaluation of 20 percent was warranted for favorable ankylosis of the index and little fingers for either the major hand or the minor hand.  38 C.F.R. § 4.71a (1985-2002).  The rating criteria under former Diagnostic Code 5223 applied to favorable ankylosis or to limited motion, which permitted flexion of the fingertips to within 2 inches (5.1 cm.) of the transverse fold of the palm of the hand.  Limitation of motion of less than 1 inch (2.5 cm.) was not considered disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5223 (1985-2002).  Under 5219, unfavorable ankylosis of the index and little finger warranted a 30 percent evaluation if it involved the major hand and a 20 percent evaluation for the minor hand.  Other potentially applicable diagnostic codes included diagnostic codes that evaluated ankylosis of individual fingers.  Under Diagnostic Code 5225 favorable or unfavorable ankylosis of the index finger warranted a 10 percent evaluation and ankylosis of the ring or little finger was noncompensable.  

Under the revised regulations for Diagnostic Code 5223, favorable ankylosis of the index and little finger of the major hand or the minor hand warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5223 (2014).  In order for ankylosis to be rated as analogous to amputation, the condition must manifest with extremely unfavorable ankylosis. See Note (3)(i) preceding 38 C.F.R. § 4.71a , DC 5216. In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints either in extension or full flexion. Id. Note (3)(ii) explains that if both the metacarpophalangeal and proximal interphalangeal joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position. Note (3)(iii) indicates that if only the metacarpophalangeal or proximal interphalangeal joint were ankylosed, and there was a gap of more than 2 inches (5.1 cm) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis.  Additionally, under Note 5 preceding DC 5216, when there is limitation of motion of two or more fingers, each finger is to be rated separately and the rating combined.

The Veteran injured his hand in service.  He was struck in the right hand extremity, index finger at the SIP join with an M16 rifle.  He also injured his right little finger, in the proximal and distal IP joints.  

In May 1988, he underwent a VA examination for his right hand disability.  The examiner reviewed and gave a summary of the Veteran's injuries in service.  Upon examination, it was noted that the Veteran's little finger on the right hand had a mild flexion contracture deformity.  It was noted that he was unable to extend the digits fully, but achieved a slightly curved position of function defect.  The DIP joint of his right index finger is flexed approximately 25 degrees and cannot be straightened due to flexion contracture.  The Veteran was diagnosed with traumatic injury DIP joint right index finger and right little finger with deformities noted, major extremity.  The Veteran was granted service connection for his right hand disability in a February 1990 rating decision.  He was granted a non-compensable evaluation because the evidence does not show limitation of motion sufficient to restrict the Veteran from pursuing gainful employment.  Also, the evidence did not show that the Veteran required the continuing following up of a physical, nor was he prescribed prescription medication for pain.  

The Veteran has asserted that he is entitled a higher rating for the period from November 14, 1986 to January 30, 2008.  The Board will review the evidence of record as well as any changes in the rating criteria that would allow the Board to grant the Veteran a higher rating for his right hand disability.  

Evaluation of disability from November 14, 1986 to August 25, 2002

For the period of November 14, 1986 to August 25, 2002, the Veteran submitted no medical evidence or statements regarding his right hand disability, with the exception of the evidence upon which his February 1990 rating decision was decided.  During this period, the Veteran was diagnosed with flexion deformity distal interphalangeal joint of right 5th finger (little finger) and 2 nodules at distal interphalangeal joint right index finger.  During the period, the Veteran was not diagnosed with ankylosis of either the index finger or the little finger.  As such, a compensable evaluation under Diagnostic Code 5223 is not warranted.  

The Board will review the rating criteria under other diagnostic codes during this period to determine whether a compensable rating could be granted to the Veteran.  A review of the rating criteria during this period does not reveal any other Diagnostic Code under which the Veteran's right hand disability could be rated.  As such, for the period for November 14, 1986 to August 25, 2002 the Veteran was not entitled to a compensable rating for his right hand disability. 

Evaluation of Disability from August 26, 2002 to January 30, 2008.  

Effective August 26, 2002, the rating criteria for disabilities to Individual Digits underwent a dramatic overhaul.  Specifically, the definitions of ankylosis were refined and a new section on limitation of motion of individual digits was added. 

The criteria for a compensable rating under Diagnostic Code 5223 did not change, and as the Veteran did not have a diagnosis of ankylosis of either his index or little finger during this time period, a compensable rating under Diagnostic Code 5223 is not warranted.  

However, the Board will evaluate whether a compensable rating is warranted under the new Limitation of Motion of Individual Digits is applicable to the Veteran's right hand disability during this period.  

Diagnostic Code 5229 provides a non-compensable rating for limitation of motion in the index finger, if there is a gap of less than one inch (2.5 centimeters) between the fingertip and the palm crease, with the finger flexed to the extent possible.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  However, if there is a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees, then a 10 percent rating is warranted.  Id.

Upon review of the Veteran's examination from May 1988, it states that the Veteran did not have limitation of motion severe enough to limit his ability to work; however, it did not provide the Veteran's range of motion of his index finger and there is no other medical evidence of record that provides a range of motion evaluation during this period.  As such, the Board finds that a compensable rating under Diagnostic Code 5529 is not warranted.  

Diagnostic Code 5230 states that any limitation of motion of the little finger warrants a non-compensable evaluation.  

As such, for the period of August 26, 2002 to January 30, 2008 the Board finds that there is no Diagnostic Code applicable for the Veteran's right hand disability that would entitle him to a compensable evaluation.  

Overall, the Board finds that a preponderance of the evidence is against a compensable evaluation for any period on appeal, and as such the benefit of the doubt rule does not apply.  38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Additional Considerations 

The Board has also considered whether there is any additional functional loss not contemplated in the current rating. See 38 C.F.R. §§ 4.40 , 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In this regard, the Veteran has provided competent and credible lay testimony with regard to pain and specifically noted that the pain was the same prior to 2008 as it was when the RO finally increased the rating in 2008.  As such the Board very carefully considered the provisions painful motion under 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, although 38 C.F.R. § 4.59 notes it is the intent to recognize actually painful, unstable, or malaligned joints as entitled to at least the minimum compensable rating, the Court further explained that "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Throughout the period on appeal, there is a lack of evidence to determine whether the pain resulted in functional loss.  Additionally, the Board notes that assigning an increased 10 percent rating based purely on subjective complaints of pain under Burton in this case would have absurd results.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (noting that assignment of highest rating for pain without other objective findings would lead to potentially "absurd results").  

Finally, in exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran's symptoms of his right hand disability are currently manifested by limitation of flexion and contracture deformity, which are contemplated in the applicable rating criteria.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).

Further in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be entitled to "consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Duty to Assist 

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been met.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

The Veteran was provided a VA examination May 1988, which was adequate for the purposes of determining service connection, at that time, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As noted above, the instant claim was most recently remanded in August 2014 for additional development, specifically obtaining the Veteran's SSA records.  The claim was then readjudicated by a December 2014 supplemental statement of the case.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an initial compensable evaluation for residuals of traumatic injury of the index and little fingers of the right hand, prior to January 31, 2008 is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


